Title: To Thomas Jefferson from Berenger de Beaufain, 7 December 1787
From: Beaufain, Berenger de
To: Jefferson, Thomas


Erlangen, 7 Dec. 1787. Is a descendant of a French family exiled to Germany because of religion. His uncle, Hector de Berenger de Beaufain, went to America with General Oglethorpe in 1733, settled in South Carolina, became British collector of customs in 1747, received two grants of land from George II, and died in 1766, leaving all his property to the writer, his nephew, by will dated 1762. The will was probated in London soon after his uncle’s death and permission was given to sell the lands. The executor, David Rhind, was unable to collect the debts due the estate. During the late war the estate was confiscated on the ground that the owner was British, although he is a German. Wrote on several occasions to John Rutledge, Henry Laurens, and J. Boomer Graves, British consul for the Carolinas and Georgia, but has had no answers to his letters. Asks TJ’s protection in collecting  the money due him for the sake of his family which is destitute. Visited his uncle in Charleston in 1763.
